Exhibit 10.01



EXCHANGE AGREEMENT

This Exchange Agreement, dated as of May 8, 2020 (this “Agreement”) by and among
Mountain High Acquisitions Corp., a Colorado corporation (“MYHI”), on the one
hand, and GPS Associates, Inc (“GPS”), a Delaware corporation and Trilogy
Capital, LLC (the “Shareholder”), on the other hand. For purposes of this
Agreement, MYHI, and the Shareholder are sometimes collectively referred to as
the “Parties” and individually as a “Party.”

WHEREAS, the Shareholder owns all the issued and outstanding common shares (the
"GPS Shares") of GPS Associates, Inc., a Delaware corporation ("GPS”); and

WHEREAS, (i) the Shareholder believes it is in its best interests for the
Shareholder to exchange 100% of the GPS Shares for Two Hundred and Fifteen
Million, Two Hundred and Fifty Thousand (215,250,000) shares of common stock of
MYHI (the “MYHI Shares”); and (ii) MYHI believes it is in its best interest and
the best interest of its stockholders to acquire the GPS Shares in exchange for
the MYHI Shares, all upon the terms and subject to the conditions set forth in
this Agreement (the “Exchange”); and

WHEREAS, it is the intention of the parties that the Exchange shall qualify as a
transaction exempt from registration or qualification under the Securities Act
of 1933, as amended (the “Securities Act”); and

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined) GPS shall become a wholly owned subsidiary of MYHI.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

ARTICLE I
EXCHANGE OF GPS SHARES FOR MYHI SHARES

Section 1.1  Agreement to Exchange GPS Shares for MYHI Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the Shareholder shall assign, transfer, convey and
deliver the GPS Shares to MYHI and, in consideration and exchange for the GPS
Shares, MYHI shall issue, transfer, convey and deliver the MYHI Shares to the
Shareholder.

Section 1.2  Closing and Actions at Closing. The closing of the Exchange (the
“Closing”) shall take place remotely via the exchange of documents and
signatures at such time and date as the parties hereto shall agree orally or in
writing (the “Closing Date”).

Section 1.3  Restrictions on MYHI Shares. The MYHI Shares have not been
registered and are being issued pursuant to a specific exemption under the
Securities Act, as well as under certain state securities laws for transactions
by an issuer not involving any public offering or in reliance on limited federal
preemption from such state securities registration laws, based on the
suitability and investment representations made by the Shareholders to MYHI. The
MYHI Shares must be held and may not be sold, transferred, or otherwise disposed
of for value unless such securities are subsequently registered under the
Securities Act or an exemption from such registration is available, and that the
certificates representing the MYHI Shares will bear a legend in substantially
the following form so restricting the sale of such securities:

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF MYHI

MYHI represents, warrants and agrees that all statements in the following
subsections of this Article II are true and complete as of the date hereof.

Section 2.1  Corporate Organization.

A.  MYHI is a corporation duly organized, validly existing and in good standing
under the laws of Colorado, and has all requisite corporate power and authority
to own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of MYHI. “Material Adverse
Effect” means, when used with respect to MYHI, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
MYHI, or materially impair the ability of MYHI to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement; or (ii) changes in the U.S. securities markets generally.

B.  Copies of the Articles of Incorporation and Bylaws of MYHI with all
amendments thereto, as of the date hereof (the “MYHI Charter Documents”), have
been, or will be upon request, furnished to GPS, and such copies are accurate
and complete as of the date hereof.

Section 2.2  Capitalization of MYHI.

A.  The authorized capital stock of MYHI consists of: (i) 500,000,000 shares of
common stock, par value $0.0001, of which 223,510,432 shares of common stock are
issued and outstanding; and (ii) 250,000,000 shares of preferred stock, par
value $0.0001, of which there are 100,000 shares of preferred stock which are
issued and outstanding.

B.  All of the issued and outstanding shares of common stock of MYHI immediately
prior to the Exchange are, and all MYHI Shares when issued in accordance with
the terms hereof will be, duly authorized, validly issued, fully paid and
non-assessable, will have been issued in compliance with all applicable U.S.
federal and state securities laws and state corporate laws, and will have been
issued free of preemptive rights of any security holder.

Section 2.3  Authorization, Validity and Enforceability of Agreements. MYHI has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the “Agreements”) to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by MYHI and the consummation by MYHI of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
of MYHI, and no other corporate proceedings on the part of MYHI are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of MYHI and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. MYHI does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, resulting from the issuance of the MYHI
Shares in connection with the Exchange.

Section 2.4  No Conflict or Violation. Neither the execution and delivery of the
Agreements by MYHI, nor the consummation by MYHI of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the MYHI charter documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which MYHI is subject; (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which MYHI is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of MYHI’s assets, including without limitation, the MYHI
Shares.

Section 2.5  Litigation. There is no action, suit, proceeding or investigation
pending or, to the knowledge of MYHI, currently threatened against MYHI or any
of its affiliates, that may affect the validity of this Agreement or the right
of MYHI to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. Neither MYHI nor any of its affiliates is a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality.

Section 2.6  Financial Statements. MYHI’s financial statements for the fiscal
year ended March 31, 2019 (the “Financial Statements”) as set forth on the Form
10-K of MYHI filed on June 25, 2019 (the “Form 10-K”) have been prepared in
accordance with generally accepted accounting principles applicable in the
United States of America (“U.S. GAAP”) applied on a consistent basis. The
Financial Statements fairly present the financial condition and operating
results of MYHI as of the date, and for the period, indicated therein.

Section 2.7  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by MYHI to arise,
between MYHI and any accountants and/or lawyers formerly or presently engaged by
MYHI. MYHI is current with respect to fees owed to its accountants and lawyers.

Section 2.8  Absence of Undisclosed Liabilities. Except as specifically
disclosed herein or in the Form 10-K: (A) there has been no event, occurrence or
development that has resulted in or could result in a Material Adverse Effect;
(B) MYHI has not incurred any liabilities, obligations, claims or losses,
contingent or otherwise, including debt obligations, other than incurred in the
ordinary course of business; (C) MYHI has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) MYHI has not made any loan, advance or capital
contribution to or investment in any person or entity; and (E) MYHI has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

Shareholder represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to GPS, are true and
complete as of the date hereof.

Section 3.1  Organization. GPS is a company duly organized, validly existing,
and in good standing under the laws of Delaware and has the corporate power and
is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of GPS’s Bylaws, or similar documents. GPS has taken all
actions required by law, its Bylaws or otherwise to authorize the execution and
delivery of this Agreement. GPS has full power, authority, and legal capacity
and has taken all action required by law,, and otherwise to consummate the
transactions herein contemplated.

Section 3.2  Authorized Shares. The GPS Shares are validly issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person. The GPS Shares represent all of the outstanding capital stock of
GPS and there are no outstanding rights on the part of any person to acquire any
shares of the capital stock of GPS.

Section 3.3  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which GPS is a party or to
which any of its assets, properties or operations are subject

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF GPS SHAREHOLDER

The Shareholder hereby represents and warrants to MYHI:

Section 4.1  Authority. The Shareholder has the right, power, authority and
capacity to execute and deliver this Agreement to which the Shareholder is a
party, to consummate the transactions contemplated by this Agreement, and to
perform Shareholder’s obligations under this Agreement. This Agreement has been
duly and validly authorized and approved, executed and delivered by Shareholder.
Assuming this Agreement has been duly and validly authorized, executed and
delivered by the parties thereto other than Shareholder, this Agreement is duly
authorized, executed and delivered by Shareholder and constitutes the legal,
valid and binding obligations of Shareholder, enforceable against Shareholder in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors rights generally.

Section 4.2  No Conflict. Neither the execution or delivery by Shareholder of
this Agreement nor the consummation or performance by Shareholder of the
transactions contemplated hereby or thereby will, directly or indirectly, (a)
contravene, conflict with, or result in a violation of any provision of the
organizational documents of Shareholder ; (b) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which Shareholder is a party or
by which the properties or assets of Shareholder is bound; or (c) contravene,
conflict with, or result in a violation of, any law or order to which any of
Shareholder, or any of the properties or assets of Shareholder, may be subject.

Section 4.3  Litigation. There is no pending Action against Shareholder that
involves the GPS Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of GPS and, to
the knowledge of Shareholder, no such Action has been threatened, and no event
or circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Action.

Section 4.4  Ownership of Shares. Shareholder is both the record and beneficial
owner of the GPS Shares. Such Shareholder has and shall transfer at the Closing,
good and marketable title to the GPS Shares, free and clear of all liens,
claims, charges, encumbrances, pledges, mortgages, security interests, options,
rights to acquire, proxies, voting trusts or similar agreements, restrictions on
transfer or adverse claims of any nature whatsoever, excepting only restrictions
on future transfers imposed by applicable law.

ARTICLE V
CONDITIONS TO OBLIGATIONS OF THE GPS SHAREHOLDER

The obligations of the Shareholder to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, at or before the Closing Date,
of the following conditions, any one or more of which may be waived by the
Shareholder, as in its sole discretion:

Section 5.1  Representations and Warranties of MYHI. All representations and
warranties made by MYHI in this Agreement shall be true and correct in all
material respects on and as of the Closing Date.

Section 5.2  Agreements and Covenants. MYHI shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of MYHI shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

Section 5.5  Documents. MYHI must have caused the following documents to be
delivered to GPS:

A.  A share certificate evidencing the MYHI Shares registered in the name of the
Shareholder;

B.  this Agreement duly executed;

C.  such other documents as the Shareholder may reasonably request for the
purpose of (A) evidencing the accuracy of any of the representations and
warranties of MYHI, (B) evidencing the performance of, or compliance by MYHI
with any covenant or obligation required to be performed or complied with by
MYHI, (C) evidencing the satisfaction of any condition referred to in this
Article V, or (D) otherwise facilitating the consummation or performance of any
of the transactions contemplated by this Agreement.

Section 5.6  No Material Adverse Effect. There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to MYHI.

ARTICLE VI
CONDITIONS TO OBLIGATIONS OF MYHI

The obligations of MYHI to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by MYHI in its sole
discretion:

Section 6.1  Representations and Warranties of the Shareholder All
representations and warranties made by the Shareholder shall be true and correct
on and as of the Closing Date.

Section 6.2  Agreements and Covenants. The Shareholder shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with on or prior to the Closing Date.

Section 6.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

Section 6.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
GPS shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

Section 6.5  Documents. The Shareholder must deliver to MYHI at the Closing:

A.  This Agreement to which the Shareholder is a party, duly executed;

B.  such other documents as MYHI may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of the
Shareholder, (B) evidencing the performance of, or compliance by the Shareholder
with, any covenant or obligation required to be performed or complied with by
the Shareholder, , (C) evidencing the satisfaction of any condition referred to
in this Article VI, or (D) otherwise facilitating the consummation or
performance of any of the transactions contemplated by this Agreement.

ARTICLE VII
SURVIVAL AND INDEMNIFICATION

Section 7.1  Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the three-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

ARTICLE VIII
MISCELLANEOUS PROVISIONS

Section 8.1  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.

Section 8.2  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
each Party, as incurred respectively.

Section 8.3  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or 7 days after being sent by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses:

If to the Shareholder, to:

 

Trilogy Capital, LLC

Attn: Judy Pham

578 Washington Blvd

Suite 578

Marina Del Rey, CA 90292

 

If to MYHI, to:

 

Mountain High Acquisitions Corp.

Attn: Alan Smith

6501 East Greenway Parkway

#103-412

Scottsdale, Arizona 85254

 

With a copy to (which copy shall not constitute notice):

 

David Ficksman, Esq.

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles, California 90067

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 8.3 are concerned unless notice of such change shall have been given to
such other party hereto as provided in this Section 8.3.

Section 8.4  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement. For avoidance of doubt, no representation has been
made by or on behalf of MYHI as to the tax effects of the transactions
contemplated by this Agreement.

Section 8.5  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

Section 8.6  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

Section 8.7  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

Section 8.8  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Colorado,
and/or the U.S. District Court for Colorado, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 8.3.

Section 8.9  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

Section 8.10  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Colorado without giving
effect to the choice of law provisions thereof.

Section 8.11  Amendments and Waivers. Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

 

 

 

[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

              SHAREHOLDER   Trilogy Capital, LLC           By      Name: Dr Judy
Pham  Title: Chief Executive Officer     MOUNTAIN HIGH ACQUISITIONS CORP.
(“MYHI”)     By     Name: Alan Smith  Title: Chief Executive Officer  

 

 

 